Exhibit 10.1

WAIVER AND FOURTH AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is dated as of July 15, 2015, by and among ZS PHARMA, INC., a
Delaware corporation (“Borrower”), MIDCAP FUNDING III TRUST, a Delaware
statutory trust in its capacity as agent (“Agent”) for the lenders under the
Credit Agreement (as defined below) (“Lenders”), and the Lenders.

WITNESSETH:

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit and
Security Agreement, dated as of July 14, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein have the meanings given to them in the Credit
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof;

WHEREAS, certain Events of Default have occurred and are continuing due to
Borrower’s failure to comply with (i) Section 4.2(e) (Representations and
Covenants) and Section 7.2 (Changes in Business, Management, Ownership, or
Business Locations) of the Credit Agreement solely as a result of Borrower’s
failure to provide an Access Agreement to Agent in respect of Borrower’s
facilities located at 1100 Park Place, San Mateo, California, and (ii) the
maximum balance in the Chase Credit Card Security Account in accordance with the
definition thereof (each a “Specified Default”, and collectively, the “Specified
Defaults”);

WHEREAS, Agent is willing to agree to waive the Specified Defaults solely in
accordance with, and subject to, the terms and conditions set forth herein,
including, without limitation, the post-amendment obligation for Borrower to
deliver an Access Agreement to Agent as more particularly described in the
Agreement; and

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Credit Extensions made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrower to Agent and Lenders under the Credit Agreement and
the other Financing Documents, are unconditionally owing by Borrower to Agent
and Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Waiver of Specified Defaults. In reliance upon the representations,
warranties and covenants of Borrower contained in Section 5 hereof, and subject
to the satisfaction of each of the terms and conditions of this Agreement,
including, without limitation, those set forth in Section 6, hereof, Agent
hereby waives the Specified Defaults; provided that other than the Specified
Defaults, nothing in this Agreement is intended or shall be construed to be a
waiver by Agent of any Default or Event of Default, which may currently exist or
hereafter occur after giving effect to this Agreement.



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement. Subject to the terms and conditions of this
Agreement, including, without limitation, the conditions to effectiveness set
forth in Section 6 below, the Agent and Lenders hereby agree that:

(a) Section 6.6 shall be amended by deleting the last sentence of Section 6.6 in
its entirety and replacing it with the following:

“The provisions of the previous sentence shall not apply to, and for purposes of
provisions relating to perfection and control, the term Collateral Account shall
not include (i) the Chase Credit Card Security Account, (ii) the Subject LC
Account (but only so long as such Subject LC Account is being used for the sole
purpose of securing the amounts owing to the landlord under the Subject Lease)
and (iii) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of a Credit Party’s
employees and identified to Agent by Borrower as such; provided, however, that
at all times Borrower shall maintain one or more separate Deposit Accounts to
hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account.”

(b) Section 15 shall be amended by deleting and replacing in its entirety the
following definitions:

 

  (i) “‘Chase Credit Card Security Account’ means that certain deposit account
of Borrower ending in xxxxxx1553 with JPMorgan Chase Bank, as depository
institution, the sole purpose of which is to secure Borrower’s corporate credit
card issued by JPMorgan Chase Bank, in an amount not to exceed the lesser of
(i) $500,000 and (ii) Borrower’s credit limit under such corporate credit with
JPMorgan Chase Bank securing the company credit card, together with any
replacement Deposit Accounts used solely for such purpose and subject to such
limitations.’”

 

  (ii)

“‘Permitted Contingent Obligations’ means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Twenty-Five Thousand Dollars ($25,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary



--------------------------------------------------------------------------------

  Course of Business for the purpose of directly mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person and not for purposes of speculation;
(f) Contingent Obligations in the form of the Subject LC so long as the sole
purpose of such Subject LC remains to secure amounts owing under the Subject
Lease and provided that the aggregate face amount of such letter of credit does
not at any time exceed One Million Five Hundred Thousand Dollars ($1,500,000) or
such lesser amount as may be required under the Subject Lease; (g) Contingent
Obligations existing or arising in connection with cash management services
(including, without limitation, merchant services, direct deposit of payroll,
business credit cards and check cashing services) offered by Silicon Valley Bank
to Borrower, provided that the aggregate face amount of all such cash management
services does not at any time exceed Three Hundred Thousand Dollars ($300,000);
and (h) other Contingent Obligations not permitted by clauses (a) through
(g) above, not to exceed $25,000 in the aggregate at any time outstanding.”

 

  (iii)

“‘Permitted Liens’ means: (a) Liens existing on the Closing Date and shown on
the Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) (i) purchase money Liens (A) on Equipment acquired or held by a
Credit Party incurred for financing the acquisition of the Equipment, or
(B) existing on Equipment when acquired, if the Lien is confined to the property
and improvements and the proceeds of the Equipment and (ii) Liens on Equipment
subject to Equipment leases with third party Equipment lenders or lessors or
with manufacturers or suppliers of Equipment, to the extent that the aggregate
amount secured by such Liens described in clauses (b)(i) and (b)(ii) does not
exceed Three Million Dollars ($3,000,000) in the aggregate amount outstanding at
any time; (c) Liens for Taxes, either not delinquent or being contested in good
faith and for which adequate reserves are maintained on the Books of the Credit
Party against whose asset such Lien exists, provided that (i) no notice of any
such Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the treasury regulations adopted thereunder, (ii) the aggregate
amount of such Taxes secured by such Liens does not at any time exceed for all
Credit Parties Two Hundred Fifty Thousand Dollars ($250,000), and
(iii) notwithstanding the foregoing, Permitted Liens shall in any case include
Liens for Taxes secured by such Liens as do not at any time exceed for all
Credit Parties Twenty Thousand Dollars ($20,000); (d) statutory Liens securing
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other Persons imposed without action of such parties, provided that they
have no priority over any of Agent’s Lien and the aggregate amount of such Liens
for all Credit Parties does not any time exceed One Hundred Thousand Dollars
($100,000); (e) leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest; (f) banker’s liens, rights
of set-off and Liens in favor of financial institutions incurred made in the
Ordinary Course of Business arising in connection with a Credit Party’s
Collateral Accounts provided that such Collateral Accounts are subject to a
Control Agreement to the extent required hereunder; (g) Liens to secure payment
of workers’



--------------------------------------------------------------------------------

  compensation, employment insurance, old-age pensions, social security and
other like obligations incurred in the Ordinary Course of Business (other than
Liens imposed by ERISA); (h) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default;
(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; (j) Liens incurred in the
extension, renewal or refinancing of the indebtedness secured by Liens described
in (a) and (b) above, but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness may not increase; (k) Permitted Licenses; (l) deposits made
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the Ordinary Course of Business which secure
obligations in the aggregate amount not to exceed One Hundred Thousand Dollars
($100,000) at any time; (m) Liens against the Subject LC Account to secure the
Subject LC, and (n) (1) Liens in favor of JPMorgan Chase Bank on the Chase
Credit Card Security Account and (2) other Liens with respect to Permitted
Indebtedness that, in the aggregate for subclauses (n)(1) and (n)(2), do not at
any time secure obligations in excess of Six Hundred Thousand Dollars
($600,000).”

(c) Section 15 shall be further amended by adding the following new definitions
in appropriate alphabetical order:

“‘Subject LC’ means that certain letter of credit numbered SVBSF009970 issued by
Silicon Valley Bank in the aggregate amount of, and not to exceed, $1,500,000
(or such lesser amount as may be required under the Subject Lease) for the sole
purpose of securing amounts owing to the landlord under the Subject Lease and
any replacement letter of credit that may be issued by Silicon Valley Bank from
time to time for the same purpose and subject to the same conditions.

“‘Subject LC Account’ means that certain certificate of deposit ending in
******8936 established by Borrower and maintained at Silicon Valley Bank for the
sole purpose of being cash collateral to secure the face amount of the Subject
LC and any replacement certificate of deposit maintained at Silicon Valley Bank
established for the same purpose and subject to the same conditions.”

“‘Subject Lease’ means that certain Office Lease, dated as of April 29, 2015, by
and between Borrower and Park Place Realty Holding Company, Inc., a Delaware
corporation with respect to the third floor of that certain building located at
1100 Park Place, San Mateo, California.”

(d) Credit Facility #2 Schedule: The reference to “June 15, 2015” in the
definition of “Commitment Termination Date” set forth for Credit Facility #2 in
the Credit Facility Schedule to the Credit Agreement is hereby amended by
deleting such date and inserting in lieu thereof “August 15, 2015.”

4. No Other Amendments. Except for the waivers set forth and referred to in
Section 2 above and the amendments set forth and referred to in Section 3 above,
the Credit Agreement and the other Financing Documents shall remain unchanged
and in full force and effect and Borrower hereby ratifies and reaffirms all of
its obligations under the Credit Agreement and the other Financing Documents as
amended by this Agreement. Nothing in this Agreement is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of
Borrower’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.



--------------------------------------------------------------------------------

5. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower does hereby warrant, represent and covenant to Agent
and Lenders that (i) each representation or warranty of Borrower set forth in
the Credit Agreement and other Financing Documents are hereby restated and
reaffirmed as true, accurate and complete in all material respects on and as of
the date hereof as if such representation or warranty were made on and as of the
date hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date),
(ii) other than the Specified Defaults, no Default or Event of Default has
occurred and is continuing as of the date hereof and (iii) Borrower has the
power and is duly authorized to enter into, deliver and perform this Agreement
and this Agreement is the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms.

6. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become retroactively effective as of June 15, 2015 (the “Amendment Effective
Date”) upon Agent notifying Borrower in writing that Agent has received one or
more counterparts of this Agreement duly executed and delivered by Borrower,
Agent and Lenders, in form and substance satisfactory to Agent and Lenders.

7. Post Amendment Obligation. By not later than August 15, 2015, Borrower shall
deliver to Agent a completed Access Agreement in form and substance satisfactory
to Agent, executed by Borrower, Agent and the landlord, in favor of Agent in
respect of Borrower’s facilities located at 1100 Park Place, San Mateo,
California. Borrower’s failure to satisfy the obligation set forth in this
Section 7 on or before such date (or such later date as Agent shall agree in
writing in its sole discretion) shall constitute an immediate and automatic
Event of Default.

8. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and each of its Affiliates
and Subsidiaries and each of their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender and their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Credit Agreement or any
of the other Financing Documents or transactions thereunder or related thereto.



--------------------------------------------------------------------------------

(b) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

9. Covenant Not To Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 8 above. If Borrower or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

10. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

11. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

12. Counterparts. This Agreement may be executed in multiple counterparts
(including by electronic mail (pdf) transmittal of executed signature pages),
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument.

13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

14. Entire Agreement. The Credit Agreement as and when amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.

15. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

16. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay or
reimburse upon demand for all reasonable fees, costs and expenses incurred by
Agent and the Lenders in connection with the preparation, negotiation, execution
and delivery of this Agreement and any other Financing Documents or other
agreements prepared, negotiated, executed or delivered in connection with this
Agreement or transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit and Security Agreement to be duly executed and delivered as of the day
and year specified at the beginning hereof.

 

BORROWER:   ZS PHARMA, INC.   By:    

  /s/ Robert Alexander

  (SEAL)

Name:    Robert Alexander  

Title:    Chief Executive Officer  

ZS PHARMA, INC.

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT:   MIDCAP FUNDING III TRUST   By:   Apollo Capital Management, L.P.,  

its investment manager   By:   Apollo Capital Management GP, LLC,  

its general partner   By:    

  /s/ Maurice Amsellem

  (SEAL)

Name:    Maurice Amsellem  

Title:    Authorized Signatory  

ZS PHARMA, INC.

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDERS:   MIDCAP FUNDING III TRUST   By:       Apollo Capital Management, L.P.,
 

its investment manager   By:       Apollo Capital Management GP, LLC,  

its general partner   By:    

  /s/ Maurice Amsellem

  (SEAL)

Name:    Maurice Amsellem  

Title:    Authorized Signatory  

[signatures continued on next page]

ZS PHARMA, INC,

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

FLEXPOINT MCLS SPV LLC   By:   

  /s/ Daniel Edelman

  (SEAL)

Name:   Daniel Edelman  

Title:   Vice President  

[signatures continued on next page]

ZS PHARMA, INC.

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SILICON VALLEY BANK   By:   

  /s/ Derek Brunelle

  (SEAL)

Name:   Derek Brunelle  

Title:   Authorized Signatory  

ZS PHARMA, INC.

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE